Name: 91/264/EEC: Commission Decision of 17 April 1991 on applications for part-financing of national aid schemes in the form of reimbursements and advances pursuant to Council Regulation (EEC) No 797/85
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  financial institutions and credit; NA;  farming systems
 Date Published: 1991-05-27

 Avis juridique important|31991D026491/264/EEC: Commission Decision of 17 April 1991 on applications for part-financing of national aid schemes in the form of reimbursements and advances pursuant to Council Regulation (EEC) No 797/85 Official Journal L 131 , 27/05/1991 P. 0001 - 0060COMMISSION DECISION of 17 April 1991 on applications for part-financing of national aid schemes in the form of reimbursements and advances pursuant to Council Regulation (EEC) No 797/85 (91/264/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 28 (4) and 31a thereof, Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), and in particular Article 21 (6) thereof, Whereas Regulation (EEC) No 797/85 has been amended several times and the forms for payment applications made to the European Agricultural Guidance and Guarantee Fund, Guidance Section should be adapted; Whereas Commission Decision 91/12/EEC (4) lays down the procedure and form to be used for the submission of applications for advances pursuant to Article 21 (6) of Regulation (EEC) No 4253/88; whereas the application of Commission Decision 91/12/EEC was limited to 31 December 1990; Whereas the procedures and forms for applications for reimbursements and advances are numerous and complex and published in different Official Journals and therefore, their further adjustment in line with Community rules would lack the clarity necessary for rules of application; whereas a new Decision should therefore be adopted to replace Commission Decision 86/380/EEC (5); Whereas, in order to standardize payment applications, provision should be made for making a computerized system available to the competent authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The applications for reimbursement as referred to in Article 28 (1) of Regulation (EEC) No 797/85 must conform to the tables shown in Annexes 1 to 14. 2. The applications for advances referred to in Article 21 (6) of Regulation (EEC) No 4253/88 and relating to the measures intended to support farm incomes pursuant to Regulation (EEC) No 797/85 shall conform to the Table shown in Annex 15.1. 3. Member States shall forward to the Commission, together with their first application for reimbursement, the text of the national implementing rules and administrative instructions as well as the forms and all other documents relating to the administrative implementation of the measure. National reports concerning checks carried out pursuant to Article 31 (a) of Regulation (EEC) No 797/85 shall be sent to the Commission on request or, where appropriate, submitted at the time of on-the-spot checks by Commission representatives. Article 2 1. On the basis of the information contained in the applications for reimbursement, the Commission shall decide to repay aid up to the amount claimed provided that the application is complete and submitted in due form within the time limit prescribed. Advances shall be paid as quickly as possible under the same conditions as those governing applications for reimbursement. However, the amount claimed may only be paid if the application raises no immediate objections as to the accuracy of the information which it contains and as to the conformity of the expenditure made or planned with the provisions in force. If this condition is not fulfilled, the amount which may be paid shall be reduced accordingly pursuant to Article 24 of Regulation (EEC) No 4253/88. 2. Where a thorough examination of the application for reimbursement reveals that the amount paid in accordance with paragraph 1 is not that actually due, regularization shall take place under the next reimbursement procedure. Where the amount to be paid under the next reimbursement procedure is less than that part of the previous reimbursement which was paid in excess or where the Member State concerned submits no applications for reimbursement in respect of the financial year concerned, it shall repay the amount due within a period to be fixed by the Commission. Article 3 A computerized system should generally be used to send the information referred to in the Annexes. The Commission may decide upon the software required and make it available to the competent authorities. The Commission may also take responsibility for providing the equipment and for training a certain number of people who are to work with this equipment. Article 4 Decision 86/380/EEC is hereby repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1.(2) OJ No L 353, 17. 12. 1990, p. 23.(3) OJ No L 374, 31. 12. 1988, p. 1.(4) OJ No L 8, 11. 1. 1991, p. 24.(5) OJ No L 227, 13. 8. 1986, p. 1. ANNEX APPLICATIONS FOR PAYMENT PRELIMINARY REMARKS 1. Provisions relating to the submission of applications for payment (including applications for advances). 1.1. Applications for payment shall clearly show the aid granted and payments applied for with regard to measures applied in the following two areas: - Objective 1 areas as defined in Article 1 of Regulation (EEC) No 2052/88, - other areas not covered by Objective 1. 1.2. The information required in the Annexes must be supplied for each: - province in Belgium and the Netherlands, - 'Regierungsbezirk' in the Federal Republic of Germany ( ¹), - department in France, - divisional, county and area office in the United Kingdom, - county in Ireland, - 'amt' in Denmark, - region and autonomous province in Italy, - 'nomos' in Greece, - autonomous community in Spain, - region and autonomous region in Portugal. 1.3. When advances are made for measures intended to support farm incomes, the total advances received and the balance to be paid or total advances unused to be carried over to the following year must be indicated when the application for reimbursement is submitted. 1.4. As regards the use of the ecu as provided for in Article 22 of Regulation (EEC) No 4253/88, Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds (OJ No L 170, 3. 7. 1990, p. 36) should be applied. 1.5. Applications for payment and all additional information must be submitted in triplicate to: COMMISSION OF THE EUROPEAN COMMUNITIES, Directorate-General for Agriculture, EAGGF, Guidance Section (VI-G-5), 200 Rue de la Loi, B-1049 Brussels. 2. Individual information sheets for the beneficiaries of an aid measure in respect of which reimbursement is applied for. 2.1. The individual information sheets attached to applications for reimbursement do not have to be systematically addressed to the Commission departments. 2.2. Member States which use or introduce a data processing system shall ensure that the program decided upon makes it possible to provide the Commission departments with the particulars contained in the individual information sheets in respect of each beneficiary. 2.3. Member States which do not use a data processing system shall also provide the Commission departments with the particulars contained in the individual information sheets in respect of each beneficiary. 2.4. Information provided on the individual sheets shall be sent to the Commission at its request or, where appropriate, shall be made available to it during on-the-spot inspections. ( ¹) For 'Regierungsbezirk', substitute: 'Land' in the case of Berlin, Bremen, Hamburg, Schleswig-Holstein and Saarland. REIMBURSEMENT APPLICATION FORM TO BE SUBMITTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES (To be completed by the staff of the Commission of the European Communities) Serial Number: . Date received: . Reference: . For the attention of the European Agricultural Guidance and Guarantee Fund APPLICATION FOR REIMBURSEMENT OF EXPENDITURE RELATING TO MEASURES TO IMPROVE THE EFFICIENCY OF AGRICULTURAL STRUCTURES in application of Council Regulation (EEC) No 797/85 of 12 March 1985 ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE MADE DURING THE YEAR 19.. UNDER REGULATION (EEC) No 797/85 SUMMARY TABLE ECU/national currency ( ¹) Type of scheme Expenditure by Member State Eligible expenditure Reimbursement claimed from EAGGF 1 2 3 4 Extensification of production (totals of Annex 2.1) Investment aid (totals of Annex 3.1) Additional investment aid for young farmers (totals of Annex 3.2) Aid for young farmers setting up for the first time (totals of Annex 4.1) Aid for the keeping of accounts (totals of Annex 5.1) Aid for producers' groups (totals of Annex 6.1) Aid for relief services (totals of Annex 7.1) Aid for management associations (totals of Annexes 8.1 and 8.2) Compensatory allowances (totals of Annex 9.1) Aid for joint and individual investments (totals of Annexes 10.1, 10.3 and 10.5) Aid in sensitive areas (totals of Annex 11.1) Aid for forestry measures (totals of Annexes 12.1 and 12.2) Aid for instruction or training courses (totals of Annex 13.1) Recoveries (totals of Annex 14) Net total ( ¹) Delete as appropriate. DECLARATION TO BE SUBMITTED WITH THE APPLICATION FOR REIMBURSEMENT OF EXPENDITURE MADE IN ACCORDANCE WITH REGULATION (EEC) No 797/85 IT IS HEREBY CONFIRMED THAT: (a) eligible expenditure claimed relates to aids, the dates of approval by decision of which is later than the date of entry into force of the Regulation, or, where appropriate, of the amendment; (b) the Member State has proper facilities enabling it to carry out effective verification of the data on which calculation of aid eligible for reimbursement from the fund is based; (c) the aid intended to encourage less intensive production of products which are in surplus complies with the provisions of Title 2 of Regulation (EEC) No 797/85 and Regulation (EEC) No 4115/88; (d) the aid for investments in agricultural holdings complies with the requirements of Articles 2, 3, 4, 5 and 6 of the Regulation; (e) the special aid for young farmers complies with the requirements of Article 7 and 7 (a) of the Regulation; (f) the aid for the introduction of accounting on agricultural holdings complies with the provisions of Article 9 of the Regulation; (g) the launching aid granted to producers' groups having as their object mutual aid between holdings satisfies the provisions of Article 10 of the Regulation; (h) the launching aid granted for agricultural associations having as their object the provision of farm-relief services complies with the provisions of Article 11 of the Regulation; (i) the launching aid granted to agricultural associations having as their object the provision of farm-management services complies with the provisions of Article 12 of the Regulation; (j) the compensatory allowances granted to offset permanent natural handicaps comply with the provisions of Articles 13, 14 and 15 of the Regulation; (k) the aid granted for joint and individual investment schemes complies with the provisions of Article 17 of the Regulation; (l) the aid granted for the protection of sensitive areas complies with the provisions of Articles 19, 19 (a), 19 (b) and 19 (c) of the Regulation; (m) the aid granted for forestry measures on agricultural holdings complies with the provisions of Article 20 and 20 (a) of the Regulation; (n) the aid granted for vocational instruction or training courses complies with the provisions of Article 21 of the Regulation; (o) the aid referred to in points (c) to (n) above and paid by the Member State in national currency continues to observe the limits set by Community legislation, having regard to the variation in the rate for the ecu applicable in the context of the policy on agricultural structure; (p) the Member State has satisfied itself that the measures which it has implemented take into account the need to protect the environment and natural resources; (q) where the reimbursement application is submitted in ecus, the expenditure incurred in national currency is converted into ecus at the rate for the month in which it was entered in the accounts of the bodies responsible for financial management in connection with the implementation of the measures provided for in Regulation (EEC) No 797/85. Done at ......................, ........... . (Signature and stamp of the competent authority of the Member State) ANNEX 2.1 Aids paid by the Member State during 19.. calendar year DATA ON AID FOR EXTENSIFICATION OF PRODUCTION PURSUANT TO ARTICLE 1b OF THE REGULATION Administrative units Number of beneficiaries ( ¹) Amount of aid paid by Member State Amount of aid eligible under EAGGF Amount of reimbursement claimed from EAGGF old new old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries 1 2 3 4 5 6 7 8 9 Totals ( ¹) Attach a list of the beneficiaries' code numbers by administrative unit. ANNEX 2.2 Member State: . Administrative unit: . Aid granted under financing decision of 19. .: . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR EXTENSIFICATION OF PRODUCTION AS REFERRED TO IN ARTICLE 1b OF THE REGULATION 1. - Code number of beneficiary: . - Name or business name and address of beneficiary: . . . - Legal status of holding: . - Is farming the main activity of the farmer(s) concerned? . (yes/no) - Holding run by the beneficiary since ................ 19. . - Has beneficiary the right to claim on the Fund throughout the duration of the commitment? . (yes/no) - Application for aid made on: .................. 19. . 2. DESCRIPTION AND EVOLUTION OF PRODUCTION 2.1. - Crop production of holding: utilized agricultural area (UAA), in hectares and ares (1) Years UAA by type of production Production in surplus in receipt of aid for extensification (a) Other production in surplus Production not in surplus UAA total Type of production, unit of measurement - Cereals Wine ... ...... ...... ... ... ... ... ha, a ton. ha, a hl ha, a ton. ha, a hl Annual average during reference period 19. . to 19. . inclusive 1st year 19. . 2nd year 19. . ... ... (a) In the case of mixed crops (Article 2 (2) of Regulation (EEC) No 4115/88) indicate in the table only the UAA of the crop for which the aid is paid, while giving in brackets the percentage of this crop in the overall UAA given over to the mixed crops. 2.2. - Livestock production of the holding: ( ¹) Years Total quantity produced by type of production Production in surplus in receipt of aid for extensification Other production in surplus Production not in surplus Type of production, unit of measurement - Beef & veal (livestock units) Sheepmeat (livestock units) .... ..... ..... .... .... .... .... Annual average during reference period 19. . to 19. . inclusive 1st year 19. . 2nd year 19. . ... ... During the commitment period, what will be the use made of UAA previously given over to fodder production: . - Code number of holding (Commission Decision 85/377/EEC): . - Location: * less-favoured area within the meaning of Article 13 (1) of Regulation (EEC) No 797/85: . (yes/no) * normal area: . (yes/no) - Type of commitment undertaken by the beneficiary to reducing in surplus by at least 20 %: . - Duration of commitment: . - Period from ........... 19. . to ............ 19. . - What assurances has the farmer given that he will fulfil his commitment: . - Monitoring of reduction of production by the competent authorities of the Member State (Article 15 (2) of Regulation (EEC) No 4115/88): * identity of body conducting the inspections: . * inspection number: . * date of on-the-spot inspection: . * comments and conclusions (if necessary on a separate sheet) . 3. IMPLEMENTATION OF EXTENSIFICATION (1): 3.1. 'Quantitative method' Type of production: ................... ................... Years Quantity on holding ( ³) (c) Aided Residual UAA (%) (b) Yield ( ¹) Change in quantities produced (() (in %) Total By unit Amount of public aid eligible ()) (c) Income loss compared with average income in reference period (nat. curr.) 1 2 3 4 5 6 7 8 9 10 Annual average over reference period 19. . to 19. . incl. 1st year 19. . 2nd year 19. . ... ... (b) Where the UAA changes from one year to the next, state reasons (e. g. set-aside aided under Regulation (EEC) No 797/85, final cessation premium for vineyards, etc.): . . (c) In the case of livestock production, state: - whether the aid is based on LU actually reduced: . (yes/no) - whether the aid is based on LU present before the commitment: . (yes/no) indicating calculation method used: . - For milk production, indicate: Milk output Year Reference quantity accorded under Reg. 804/68 as amended Reference quantity under suspension Amount of compensation paid pursuant to Regulation (EEC) No 775/87 Annual average during reference period 19. . to 19. . incl. 1st year 19. . 2nd year 19. . ... ... 3.2. 'PRODUCTION METHODS' METHOD ii(i) Use the tables at 2 and 3.1 to enter the data available in connection with the 'production methods' method. i(ii) Indicate the 'production methods' used. (iii) Show that the adoption of these production methods reduces output by at least 20 %. 4. - Total aid granted (in respect of all production types in receipt of aid for extensification) Year when extensification started Date of decision granting the aid Eligible part of the aid granted Amount of reimbursement requested Reference year for the reimbursement requested 19. . 19. . ... - Has the beneficiary already received aid for: * setting aside arable land . (yes/no) If yes, did the set-aside aid relate to land now under extensification . (yes/no) * conversion of production . (yes/no) If yes, did the conversion aid relate to land now under extensification . (yes/no) (2) Show: - in the table headings, the type of products produced on the farm and the units of measurement used (as given in the example); - on the first line of the table, the annual average for each type of production on the farm (in hectares, tonnes, livestock units, etc.) during the reference period preceding the first year of application of the extensification measures (total areas or total productions recorded in each reference year, divided by the number of years included in the reference period); - on the second line of the table, the areas or quantities recorded for each type of production during the first year of implementation of the extensification measures.(3) Complete a separate table for each type of production (cereals, wine, beef and veal, etc.), and, where necessary, complete the table to enable justification of the specific national aid scheme, showing how the aid is calculated on the basis of the undertaking made by the beneficiary, losses of income, location in an area where production and production systems are already extensive, the factors mentioned in Article 12 of Regulation (EEC) No 4115/88 or on the basis of other national criteria. (4) For each type of production show the unit of measurement (hectares, hectolitres, number of livestock units for beef and veal, etc.) and the respective total quantities. For beef and veal production, show the destination of the animals withdrawn (slaughter, final export to a third county, etc.). (5) For each type of production, show the agricultural area devoted to it: hectares of cereals, hectares under fodder for the feeding of beef cattle, etc. (6) For each type of production, show the yield per unit of production (indicating the units of measurement used): quintals per hectare, hectolitres per hectare, etc. For beef and veal, it should be shown that production is not intensified with regard to the remaining herd and that the production capacity freed through extensification is not used by anyone to increase production of the products referred to in Annex I to Regulation (EEC) No 4115/88 or for pig or poultry production. (7) Show the variation in annual production (percentage reduction) in relation to the average during the reference period with regard to both total production (on the basis of the total quantities shown in columns 3 and 4) and to production per unit (on the basis of the yield per unit shown in column 6). The reduction in milk production is to be calculated on the basis of the reference quantity allocated pursuant to Regulation (EEC) No 804/68 as amended. (8) Show the amount of aid eligible under the EAGGF granted for each type of production on the farm. With regard to milk production, show the amount of aid eligible under the EAGGF less the compensation paid pursuant to Regulation (EEC) No 775/87 as provided for in the second subparagraph of Article 1 (b) (4) of Regulation (EEC) No 797/85. ANNEX 3.1 Aid paid by Member State during 19 . . calendar year HOLDINGS IN RECEIPT OF AID IN THE FORM OF A CAPITAL GRANT, INTEREST SUBSIDY OR DEFERRED REPAYMENTS AS PROVIDED FOR IN ARTICLE 4 OF THE REGULATION Administrative Unit Number of holdings ( ¹) Amount of investments Amount of loans Amount of aid borne by State Amount of reimbursement claimed from EAGGF in the form of a capital grant in the form of an interest rate subsidy or deferred repayments ( ²) in respect of capital grants in respect of interest rate subsidies or deferred repayments old new old plans new plans old plans new plans old plans new plans old plans new plans old plans new plans old plans new plans 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 - ordinary areas - less-favoured areas Total Total ( ¹) Attach list of code numbers of holdings broken down by administrative unit. ( ²) Attach to the reimbursement application the tables referred to in the third subparagraph of Article 4 (2) of Regulation (EEC) No 797/85, which express the aid in terms of subsidy equivalent (see model tables distributed in STAR Committee on 29 and 30 May 1990). ANNEX 3.2 Aid paid by Member State during 19 . . calendar year HOLDINGS IN RECEIPT OF ADDITIONAL INVESTMENT AID FOR YOUNG FARMERS IN THE FORM OF A CAPITAL GRANT, AN INTEREST RATE SUBSIDY OR DEFERRED REPAYMENTS AS PROVIDED FOR IN ARTICLE 7 (a) OF THE REGULATION Administrative unit Number of holdings ( ¹) Amount of investments ( ²) Amount of loans Amount of aid borne by State ( ³) Amount of reimbursement claimed from EAGGF in the form of a capital grant in the form of aninterest rate subsidy or deferred repayments (%) in respect of capital grants in respect of interest rate subsidies or deferred repayments old new old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 - ordinary area - less-favoured area Total Total ( ¹) Attach list of code numbers of holdings broken down by administrative unit. ( ²) Give all investments as in Annex 3.1. ( ³) Give only additional aids. (%) Attach to the reimbursement application the tables referred to in the third subparagraph of Article 4 (2) of Regulation (EEC) No 797/85, which express the aid in terms of subsidy equivalent (see the model tables distributed in STAR Committee on 29 and 30 May 1990). ANNEX 3.3 Member State: . Administrative unit: . Aid granted under the financing decisions for the year 19. . INDIVIDUAL INFORMATION SHEET ON AID FOR INVESTMENTS IN AN AGRICULTURAL HOLDING, AS PROVIDED FOR IN ARTICLES 4 AND 7 (a) OF THE REGULATION 1. File relating to (place a cross in the appropriate box): An individual holding An individual holding - Code number of beneficiary: . - Name and address of beneficiary: . . - Nature of occupational skill acquired: . . - Does the farmer practise farming: - as his main occupation, within the meaning of the first line of Article 2 (1) (a)(yes/no) - within the meaning of the last subparagraph of Article 2 (1) (a)(yes/no) - Improvement plan submitted on: . - Date of decision to approve improvement plan: . A groupe-operated holding A group-operated holding - Code number of beneficiary: . - Business name and address of beneficiary: . . - Legal form: . - Minimum duration: . - Structure of capital: . - Method of members' participation in management: . . - Do any parts of holdings continue to be run by the group members?:(yes/no) - Is the holding the result of the total merger of the holdings in the group?(yes/no) - Names and professional capacities of all group members: . . . - Do all members practise farming as their main occupation?(yes/no) - Improvement plan submitted on: . - Date of decision to approve improvement plan: . Additional investments aid for a young farmer Additional investments aid for a young farmer - Code number of beneficiary: . - Name and address of beneficiary: . . - Date of birth of beneficiary: . - Does the aid concern the first installation of a farmer practising farming as his main occupation: (yes/no) - Does the aid concern the installation of a farmer as a farmer practising farming as his main occupation after having farmed part time:(yes/no) - Does the aid concern installation as head of holding within the meaning of Article 7 of Regulation (EEC) No 797/85:(yes/no) - Nature of occupational skill acquired: - at the time of initial installation: . - at the latest two years after installation: . - Date of first installation as a part-time farmer (where appropriate): . - Date of installation as a farmer practising farming as his main occupation: . - Has the farmer received aid pursuant to Article 7a of the Regulation in the form of a subsidy or an interest rate subsidy? . . - improvement plan submitted on: . - date of decision to approve improvement plan: . 2. Initial situation of holding - Less-favoured agricultural area:(yes/no) - Mountain area (Article 3 (3) of Council Directive 75/268/EEC (1)):(yes/no) - Less-favoured area (Article 3 (4) of Directive 75/268/EEC):(yes/no) - Area affected by specific handicap (Article 3 (5) of Directive 75/268/EEC):(yes/no) - Area of holding: . - Type of farming: . . - Code of holding (2): . - Turnover of holding (broken down according to various products): . . - Number of MWU employed on holding: . - National aids to investments received prior to the present plan: - Reference of previous plan: . - Date of approval of previous plan: . - Amount of investment already having qualified for aid under the previous plan: . . - Total amount of national aid granted for the previous plan: . - Information concerning keeping of accounts in accordance with Article 2 (1) (d): - The farmer already kept such accounts:(yes/no) - The farmer undertakes to keep such accounts:(yes/no)(3) OJ No L 128, 19. 5. 1975, p. 1. (4) Code corresponding to the classification of agricultural holdings laid down in Commission Decision 85/377/EEC of 7 June 1985 (OJ No L 220, 17. 8. 1985). 3. Labour income within the meaning of Article 2 (1) (c) of the Regulation - The object of the improvement plan is: - to achieve a lasting improvement of labour income per MWU:(yes/no) - to maintain the labour income at its present level per MWU:(yes/no) - Amount of reference income in the region as referred to in Article 2 (3) of the Regulation: . - For farmers practising farming as their main occupation: - time devoted to work away from the holding (as % of farmers' total working time): . - overall amount of farmers' initial labour income: . * of which labour income derived directly from agricultural activity on the holding: . - For farmers not practising farming as their main occupation: - time devoted to work away from the holding (as % of farmers' total working time): . - overall amount of farmers' initial labour income: . * of which labour income derived directly from agricultural activity on the holding: . * of which labour income from forestry activity on the holding: . * of which labour income from tourist activity on the holding: . * of which labour income from craft activity on the holding: . * of which labour income from countryside maintenance activity in receipt of public aid and performed on the holding: . . 4. Information relating to the plan for the improvement of the holding - scheduled duration of improvement plan: . - specify type of investment to be made in respect of each of the following headings: - qualitative improvement and reconversion of production in line with market requirements: . - diversification of activities on the holding (specify into which activities, e.g. tourism, crafts): . - adaptation of the holding with a view to reducing production costs: . - improvement of living and working conditions: . - energy savings: . - improvement of hygiene on stock farms: . - compliance with animal welfare standards: . - protection and improvement of the environment: . - other: . . . - Type of products encouraged by planned investments: . . Information relating to specific investments in milk production - Amount of specific investments: . - Number of milk cows before implementation of improvement plan: . - Number of milk cows forecast after execution of investments: . - Reference quantity according to Article 3 (3) of Regulation: . - Milk production before implementation of improvement plan: . - Milk production forecast after implementation of improvement plan: . Information relating to specific investments in beef production - Number of meat cattle on the holding (to be classified in accordance with the Annex to Regulation (EEC) No 797/85: - at start of plan at end of plan cattle over 2 years ............ i. e. ............ LU ............ i. e. ............ LU cattle from 6 months to 2 years ........... i. e. ............ LU ............ i. e. ............. LU - Total fodder area devoted to feeding these cattle: - at the start of the plan: . ha - at the end of the plan: . ha Information relating to specific investments in pig production - Amount of specific investments: . - Will the granting of aid serve to increase production capacity:(yes/no) - Total capacity of holding before and after execution of investments (expressed as number of fattening-pig places):- before: ............ - after: ............ - At least 35 % of the feed consumed by the pigs may be produced on the holding:(yes/no) * if no, this level will be reached on completion of the plan:(yes/no) - If there are investments intended to improve the health status of pig production in accordance with Regulation (EEC) No 1191/89, indicate: (a) whether all the investments in pig production concern the animal health situation in the pig sector:(yes/no) (b) whether, in the event of conversion to a farrow-to-finish system, all the conditions in Article 1 (1) of Regulation (EEC) No 1191/89 are met:(yes/no) * If no, remarks: . (c) whether, in the event of the construction or renovation of buildings for reasons of hygiene, all the conditions in Article 1 (2) of Regulation (EEC) No 1191/89 are met:(yes/no) * If no, remarks: . 5. Information relating to the arrangements for the financing of investments: Origin and nature of the resources necessary for financing the investment: - contribution by beneficiary: - from own funds: . . - in the form of borrowings: . . (specify (5) - amount of loan(s) - payment period - system of repayment - interest rate applied) - in other forms: .(6) If granting of the loan is staggered over time, specify dates for payment of various parts of loan. - contribution by Member State in the form of -an interest rate subsidy: . - a capital grant: . - deferred payments: . - combination: . 6. Forecast expenditure Type of investment Expenditure forecast each year 12 3 4 5 ./. - - - - 7. Forecast situation of holding after implementation of improvement plan - area: . - type of farming: . . - code of holding (Commission Decision 85/377/EEC): . . - turnover: . - number of MWU employed on holding: . - amount of labour income from holding: . * of which is income from non-agricultural activity: . (specify which activities): . - forecast amount of reference income in region: . 8. Information relating to aid from the Member State and the determination of the eligible amount - total amount of eligible investments made: . - date of first decision to grant aid: . 8.1 Aid granted in the form of a capital grant Year Amount of eligible investments aided Amount of capital grant fixed assets other types for fixed assets for other investments Total EAGGF Reimbursement 19. . 19. . 19. . . . . . 8.2 Aid granted in the form of an interest-rate subsidy or deferred repayment arrangements 8.2.1 Loans relating to investments in fixed assets Calculation sheet of interest-rate subsidies eligible for EAGGF reimbursement and equivalents of interest-rate subsidies in capital grants LOANS Amount rate rate borne by beneficiary term eligible interest rate subsidies rate term Total outstanding interest on loans Eligible interest rate subsidies Interest rate subsidy equivalents in capital grants Cumulation of interest rate subsidy equivalents in capital grants EAGGF reimbursements Outstanding interest on loans 19. . 19. . 19. . 19. . . . . . - total volume of eligible investments in fixed assets: . - in case of deferred repayments, duration of deferral period: . 8.2.2 Loans relating to investments in non-fixed assets Calculation sheet of interest-rate subsidies eligible for EAGGF reimbursement and equivalents of interest rate subsidies in capital grants LOANS Amount rate rate borne by beneficiary term eligible interest rate subsidies rate term Total outstanding interest on loans Eligible interest rate subsidies Interest rate subsidy equivalents in capital grants Cumulation of interest rate subsidy equivalents in capital grants EAGGF reimbursements Outstanding interest on loans 19. . 19. . 19. . 19. . . . . . - total volume of eligible investments in non-fixed assets: . - in case of deferred repayments, duration of deferral period: . 8.3 Aid granted in combined form Complete sections 8.1 and 8.2 above corresponding to the aids granted 9. Modifications, if any, made during the execution of the improvement plan Specify: * the date and nature of the modifications: . * the precise reasons (compliance with new standards, incorporation of new possibilities offered by the rules, new CAP constraints, substantial enlargement of the holding, reconstitution of production potential destroyed by natural calamities, etc.): . . * reasons for believing that the amended plan continues to meet the conditions laid down in Regulation (EEC) No 797/85: . . * the impact on the use of investments already made before the material improvement plan was modified: . . * the impact as regards sections 1 to 8 above (also give the data relating to the original version of the plan): . . * where appropiate, specify the amount of aid which the EAGGF and the Member State must recover (this amount must also be given in Annex 14 of this set of forms): . ANNEX 4.1 Aids paid by Member State during 19 . . calendar year HOLDING IN RECEIPT OF SETTING-UP AID FOR YOUNG FARMERS IN THE FORM OF A CAPITAL GRANT OR INTEREST RATE SUBSIDY AS PROVIDED FOR IN ARTICLE 7 OF THE REGULATION Administrative unit Number of holdings ( ¹) Amount of loans Amount of aid borne by State Amount of reimbursement claimed from EAGGF in the form of a capital grant in the form of an interest rate subsidy ( ²) in respect of capital grants in respect of interest rate subsidies old new old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries old beneficiaries new beneficiaries 1 2 3 4 5 6 7 8 9 10 11 12 13 - ordinary areas - less-favoured areas Total Total ( ¹) Attach list of code numbers of holdings broken by administrative unit. ( ²) Attach to the reimbursement application the tables which express the aid in terms of subsidy equivalent. ANNEX 4.2 Member State: . Administrative unit: . Aid granted under the financing decisions for 19 . . INDIVIDUAL INFORMATION SHEET ON AID GRANTED ON FIRST INSTALLATION OF A YOUNG FARMER AS PROVIDED FOR IN ARTICLE 7 OF THE REGULATION 1. - Code number of beneficiary: . - Name and address of beneficiary: . . - Date of birth of beneficiary: . - The aid relates to the first installation of a farmer practising farming as his main occupation:(yes/no) - The aid relates to the installation of a farmer as a farmer practising farming as his main occupation after having farmed part time: (yes/no) - The aid relates to installation as head of holding within the meaning of Article 7 of Regulation (EEC) No 797/85: (yes/no) * If none of the above apply, specify the circumstances in which installation is taking place: . - Nature of occupational skills acquired: - at the time of first installation: . - at the latest, two years following such installation: . - Date of first installation as a part-time farmer (if applicable): . - Date of installation as a farmer practising farming as his main occupation: . - Date of decisions granting aid: . - under Article 7 (2) (a): . - under Article 7 (2) (b): .2.1. Aids granted in the form of a premium or subsidy: Date on which aid was paid Amount of aid paid Reimbursement claimed from EAGGF Reference year of reimbursement application Aid granted under Article 7 (2) (a) 19. . 19. . . . . Aid granted under Article 7 (2) (b) 19. . 19. . . . . Nature of installation costs in accordance with Article 7 (2) (b) Amount of farmer's expenditure attracting subsidy Dates on which expenditure was effected - - - - - For loans contracted with a view to covering the costs arising from the installation in accordance with Article 7 (2) (b) for which a grant equivalent to the interest-rate subsidy was granted, indicate: - amounts of the loans: . - interest rate on loans: . - interest-rate subsidy on loans: . - duration of loans: . - duration of interest-rate subsidy on loans: . 2.2. Aids granted in the form of interest-rate subsidies: Nature of installation costs in accordance with Article 7 (2) (b) Amount of farmer's expenditure financed by subsidized loans Dates on which expenditure was effected - - - - - Loans financing the costs arising from the installation: . Sheet for the calculation of interest-rate subsidies eligible for EAGGF reimbursement and for the calculation of the equivalent of the interest-rate subsidies in the form of capital grant pursuant to Article 7 (2) (a) (yes/no) or Article 7 (2) (b) (yes/no) (1) - Equivalence interest-rate reimburse- LOANS Amounts Rates Rates payable by the benefic. Duration Eligible interest-rate subsidies Rates Duration Total of interest due on loans Eligible subsidies Equivalence of eligible interest-rate subsidies in the form of capital grants Aggregate of equivalence of eligible interest-rate subsidies in the form of capital grants EAGGF reimbursements Interest due on loans 19. . 19. . 19. . 19. . . . . ( ¹) Where the two types of aid are granted, use separate tables. - In case of deferred repayment, duration of grace period for repayment: . 3. - Size of holding: . - number of MWU working on the holding - at the time of installation: . - not more than two years after installation: . - type of farming: . . - code of holding (Commission Decision 85/377/EEC): . ANNEX 5.1 Aids paid by Member State during 19. . calendar year DETAILS CONCERNING AID FOR THE KEEPING OF ACCOUNTS AS PROVIDED FOR IN ARTICLE 9 OF THE REGULATION Administrative unit Number of the beneficiaries of aid to the keeping of accounts ( ¹) Amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new for old beneficiaries for new beneficiaries for old beneficiaries for new beneficiaries 1 2 3 4 5 6 7 Total ( ¹) Attach list of code numbers of beneficiaries broken down by administrative unit. ANNEX 5.2 Member State: . Administrative unit: . Aid granted under the financing decisions for 19. . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR THE KEEPING OF ACCOUNTS AS PROVIDED FOR IN ARTICLE 9 OF THE REGULATION 1. - Code number of beneficiary: . - Name or business name and address of beneficiary: . . . - Date of decisions to grant aids: . 2. - Is the holding applying an approved improvement plan? NEIN NEIN YES NO - If so, number of improvement plan: . 3. Number of years for which aid is paid Aid granted for Amount of aid granted Amount of reimbursement claimed Reference year of reimbursement application 19. . 19. . 19. . . . . . 4. - Area of holding: . - Utilized agricultural area of holding: . - Number of MWU employed on holding: . - Main enterprises of holding: . . - Code of holding (Commission Decision 85/377/EEC): . ANNEX 6.1 Aids paid by Member State during 19. . calendar year DETAILS CONCERNING AID FOR THE LAUNCHING OF PRODUCER GROUPS AS PROVIDED FOR IN ARTICLE 10 OF THE REGULATION Administrative unit Number of groups having received aid ( ¹) Total number of members of such groups Amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new old groups new groups for old groups for new groups for old groups for new groups 1 2 3 4 5 6 7 8 9 Total ( ¹) Attach list of code numbers of groups broken down by administrative unit. ANNEX 6.2 Member State: . Administrative unit: . Aid granted under financing decisions for 19 . . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR THE LAUNCHING OF A PRODUCER GROUP AS PROVIDED FOR IN ARTICLE 10 OF THE REGULATION 1. - Code numer of beneficiary: . - Business name and address of group: . . . - Dates of decisions to grant aids: . 2. - Legal form of group: . - Number of members of group: . - Nature of joint activity: . - Where appropriate, code of group (Commission Decision 85/377/EEC): . - Cumulative amount of management costs since formation of group: . - Number of years for which aid is paid: . Aid granted for Amount of aid granted Amount of reimbursement applied for Reference year of reimbursement application 19 . . 19 . . 19 . . . . . . 3. - Date of formation of group: . - Date of recognition of group: . ANNEX 7.1 Aids paid by Member State during 19 . . calendar year DETAILS CONCERNING AID FOR THE LAUNCHING OF AGRICULTURAL ASSOCIATIONS HAVING AS THEIR OBJECT THE PROVISION OF FARM RELIEF SERVICES AS PROVIDED FOR IN ARTICLE 11 OF THE REGULATION Administrative unit Number of agricultural associations having received aid ( ¹) Total number of relief workers employed full-time Amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new by old associations by new associations for old associations for new associations for old associations for new associations 1 2 3 4 5 6 7 8 9 Total ( ¹) Attach list of code numbers of agricultural associations broken down by administrative unit. ANNEX 7.2 Member State: . Administrative unit: . Aid granted under financing decisions for 19 . . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR THE LAUNCHING OF AN AGRICULTURAL ASSOCIATION HAVING AS ITS OBJECT THE PROVISION OF RELIEF SERVICES ON FARMS AS PROVIDED FOR IN ARTICLE 11 OF THE REGULATION 1. - Code number of beneficiary: . - Name and address of association: . . . - Dates of decisions to grant aids: . 2. - Legal form: . - Minimum duration: . - Number of affiliated farmers: . - Number of relief workers employed full-time by the relief service of the association and date when each worker began his activities: . - Nature of occupational skills of relief workers: . - Type of replacement: . . - Cumulative amount of management costs of relief service since established: . Year of activity of workers Amount of aid granted Amount of reimbursement applied for Reference year of reimbursement application 1st 2nd 3rd 4th 5th . . . . 3. - Date of establishment of relief service: . - Date of approval of service by Member State: . ANNEX 8.1 Aids paid by Member State during 19. . calendar year DETAILS CONCERNING AID FOR THE LAUNCHING OF AGRICULTURAL ASSOCIATIONS HAVING AS THEIR OBJECT THE PROVISION OF FARM MANAGEMENT SERVICES AS PROVIDED FOR IN ARTICLE 12 (5) OF THE REGULATION Administrative unit Number of agricultural associations having received aid ( ¹) Number of staff employed full-time Amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new by old associations by new associations by old associations by new associations by old associations by new associations 1 2 3 4 5 6 7 8 9 Total ( ¹) Attach list of code numbers of agricultural associations broken down by administrative unit. ANNEX 8.2 Aids paid by Member State during 19 . . calendar year DETAILS CONCERNING LAUNCHING AID GRANTED TO FARMERS INTRODUCING A FARM MANAGEMENT SYSTEM AS PROVIDED FOR IN ARTICLE 12 (6) OF THE REGULATION Administrative unit Number having received aid for the introduction of a farm-management system ( ¹) Amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new for old beneficiaries for new beneficiaries for old beneficiaries for new beneficiaries 1 2 3 4 5 6 7 Total ( ¹) Attach list of code numbers of beneficiaries broken down by administrative unit. ANNEX 8.3 Member State: . Administrative unit: . Aid granted under financing decisions for 19 . . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR THE LAUNCHING OF AN AGRICULTURAL ASSOCIATION HAVING AS ITS OBJECT THE PROVISION OF MANAGEMENT SERVICES FOR FARMERS OR TO A FARMER HAVING INTRODUCED A SYSTEM OF FARM MANAGEMENT, AS PROVIDED FOR IN ARTICLE 12 (5) AND (6) OF THE REGULATION 1. - Code number of beneficiary: . - Name and address of association: . . . - (or) Name and address of farmer: . . . - Dates of decisions to grant aids: . 2.1. Information relating to agricultural association - Legal form: . - Minimum duration: . - Number of affiliated farmers: . - Number of workers employed full time by the association for its management service:. and date on which each of them started work: . . - Nature of workers' occupational skills: . . - Nature of workers' duties: . . - Cumulative amount of management costs of the service since established: Year of employment of workers Amount of aid granted Amount of reimbursement applied for Reference year of reimbursement application 1st 2nd 3rd 4th 5th .... 2.2. Where appropriate, information relating to an individual who practises farming as his main occupation and has qualifed for aid under Article 12 (6) of the Regulation: - Date when farm-management system introduced: . - Name, address and code number of management service used by farmer: . - Has a launching aid already been granted to the management service used by the farmer? . . - Number of MWU employed on holding: . - Utilized agricultural area of holding: . - Main enterprises of holding: . . - Code of holding (Commission Decision 85/377/EEC): . - Where the farmer implements an improvement plan, number of plan: . - Number of years for which aid is paid: Aid granted for Amount of aid granted Amount of reimbursement applied for Reference year of reimbursement application 19. . 19. . 19. . .... 3. - Date of establishment of management service referred to in point 2.1: . - Date of approval of management service by Member State: . ANNEX 9.1 Aids paid by Member State during 19. . calendar year DETAILS CONCERNING COMPENSATORY ALLOWANCES GRANTED PURSUANT TO ARTICLE 15 OF THE REGULATION Administrative unit Aid based on the number of livestock units (Article 15 (1) (a)) Aid based on area (Article 15 (1) (b)) Number of beneficiaries Forage area (ha) Total number of LSU Total amount of aid granted Number of beneficiaries Area having qualified for aid Total amount of aid granted Total amount of all aid granted Amount of reimbursement claimed from EAGGF 1 2 3 4 5 6 7 8 9 10 Total ANNEX 9.2 Member State: . Administrative unit: . Aid granted under the financing decisions for 19 . . INDIVIDUAL INFORMATION SHEET RELATING TO THE GRANTING OF A COMPENSATORY ALLOWANCE FOR PERMANENT NATURAL HANDICAPS AS PROVIDED FOR IN ARTICLE 15 OF THE REGULATION 1. - Code number of beneficiary: . - Name and address of beneficiary: . . - Date of decision to grant compensatory allowance: . 2.1. Allowance granted pursuant to Article 15 (1) (a) Particulars concerning the holding: - Total utilized agricultural area of the holding:............ ha ............ a ............ ca - Total forage area of holding:............ ha ............ a ............ ca of which, areas classified according to: - areas defined by Article 3 (3) of Directive 75/268/EEC:............ ha ............ a ............ ca - areas defined by Article 3 (4) of Directive 75/268/EEC:............ ha ............ a ............ ca - areas defined by Article 3 (5) of Directive 75/268/EEC:............ ha ............ a ............ ca - other areas:............ ha ............ a ............ ca - Where mountain pastures or collective summer or upland pastures have been used for forage, their areas and hectare equivalence should be given for each individual use, classified according to the areas defined above, with the number of days for which they have been used: . . . Particulars concerning herds or flocks: - CATTLE: - number of cows:............ i.e. ............ LU - number of bulls and other cattle more than two years of age:............ i.e. ............ LU - number of cattle between six months and two years of age:............ i.e. ............ LU - EQUINES: - number of equines of more than six months:............ i.e. ............ LU - SHEEP: - number of lambs:............ i.e. ............ LU - GOATS: - number of nanny goats:............ i.e. ............ LU - Total LU eligible for allowance (not more than 1,4 LU per hectare): . * of which in less-favoured areas with particularly serious handicaps: . - Amount of compensatory allowance granted (per area and per LU if different unit rates of allowance are used): . . - If applicable, give reasons for any variations in the amount of the compensatory allowance (in particular pursuant to Article 15 (1) (c) of the Regulation) and specify the unit amounts of the allowance: . . - Does the beneficiary also receive the aid referred to in Article 19 of the Regulation?(yes/no) 2.2. Allowance granted pursuant to Article 15 (1) (b) Utilized agricultural areas (UAA) of the holding by type of area (reference to Directive 75/268/EEC) and by type of production (reference to Article 15 (1) (b) of Regulation (EEC) No 797/85): Production Area Article 3 (3) Area Article 3 (4) Area Article 3 (5) Total areas - Total UAA farmed, of which area used for production of: - durum wheat - common wheat - apples, pears, peaches (entirely planted) - wine- Areas to be excluded from the basis for the calculation of the compensatory allowance - area used for feeding livestock ( ¹) - area used for durum wheat in areas referred to by Regulation (EEC) No 3103/76 - common wheat area with average yield exceeding 2,5 tonnes/ha - area entirely planted under apples, pears, peaches exceeding 0,5 ha (to be distinguished according to product) - wine production area with yield exceeding 20 hl/ha . . . . . . - sugar beet production area . . . . . . - intensive cropping area . . . . . . - other areas to be excluded (give details) Total area to be excluded Residual area farmed taken for calculation of compensatory allowance - of which in less-favoured areas with particularly serious handicaps - Compensatory allowance granted (to be differentiated by area and by product where unit rates of allowance differ): . . - If applicable, give reasons for any variations in the amount of the compensatory allowance (in particular pursuant to Article 15 (1) (c) of the Regulation) and specify the unit amounts of the allowance: . . . - Does the beneficiary also receive the aid referred to in Article 19 of the Regulation?(yes/no)(1) Forage area for the production of cattle, equines, sheep and goats. 2.3. Total expenditure eligible for EAGGF funding A B C Areas with particularly serious handicaps (allowances increased) Other less-favoured areas All areas 1 Number of units qualifying for premium (A1) (B1) (C1) (*) 2 Amount of allowances paid (A2) (B2) (C2) (*) 3 Amount of allowances eligible (A3) (B3) (C3) (*) - Total reimbursement claimed from the EAGGF: . 3. Is agriculture the farmer's main occupation? . Has the farmer undertaken to go on farming for at least five years? . Main enterprises on holding: . . Code of holding (Commission Decision 85/377/EEC): . Does the farmer draw a retirement pension? . Does the farmer draw any other old-age-related benefit? . In the affirmative, how much? . (*) Explanatory note The amount eligible per holding is to be calculated as follows: 1. For holdings with more than 120 units, the amount eligible is the smaller of the following two amounts: - C2, - (60 Ã  M) + (60 Ã  M/2) = 90 M, 2. For holdings with C1 units, with 60 < C1 < 120, the amount eligible is the smaller of the following two amounts: - C2, - (60 Ã  M) + [(C1-60) Ã  M/2] = (C1+60) Ã  (M/2). The parameter M represents the maximum unit amount fixed in Article 15 (1) of the Regulation; where the natural handicaps are particularly serious, it is the increased amount. Where a holding has units which qualify for the premium in both areas with particularly serious handicaps and other areas, all the units in areas with serious handicaps should be taken into account first. ANNEX 10.1 Aids paid by Member State during 19. . calendar year DETAILS CONCERNING AID FOR JOINT INVESTMENT SCHEMES FOR FODDER PRODUCTION AS PROVIDED FOR IN ARTICLE 17 OF THE REGULATION Administrative unit Number of schemes ( ¹) Total cost of investments Total amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new old new old new old new 1 2 3 4 5 6 7 8 9 Total ( ¹) Attach list of code numbers of schemes broken down by administrative unit. ANNEX 10.2 Member State: . Administrative unit: . Aid granted under financing decisions for 19. . INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR A JOINT INVESTMENT SCHEME AS PROVIDED FOR IN ARTICLE 17 OF THE REGULATION 1. Code number of beneficiary: . Name and address of beneficiary: . . . Legal form of beneficiary: . Location according to areas defined by: - Article 3 (3) of Directive 75/268/EEC:(yes/no) - Article 3 (4) of Directive 75/268/EEC:(yes/no) - Article 3 (5) of Directive 75/268/EEC:(yes/no) - Other areas:(yes/no) specify: . . Date of decision to grant aid: . 2. Sufficiently detailed description of work carried out and collective nature of investment: . . . If stockfarming is a marginal activity in the area, what other agricultural activities receive the aid: . . . 3. Date of approval of scheme by Member State: . Date of commencement of work: . Date of acceptance of work: . Total cost of investment: . Aids paid by Member State (by calendar year): . . Eligible expenditure: . Amount of reimbursement claimed from EAGGF: . ANNEX 10.3 Aids paid by Member State during 19 . . calendar year DETAILS CONCERNING AID TO PROJECTS FOR IMPROVEMENT OR EQUIPPING OF AREAS WHICH ARE FARMED JOINTLY, AND WATER-POINTS, ACCESS ROADS, AND LIVESTOCK SHELTERS AS PROVIDED FOR IN ARTICLE 17 OF THE REGULATION Administrative unit Number of schemes ( ¹) Area improved or equipped Total cost of investments Total amount of aid paid by Member State Amount of reimbursement claimed from EAGGF old new old new old new old new old new 1 2 3 4 5 6 7 8 9 10 11 Total ( ¹) Attach list of code numbers of schemes broken down by administrative unit.